Citation Nr: 1702468	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  14-09 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected left foot injury residuals with traumatic arthritis (hereinafter, "left foot disorder").

2.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected left foot disorder.

3.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected left foot disorder.

4.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected left foot disorder.

5.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected left foot disorder.

6.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1959 to December 1960.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For the reasons addressed in the REMAND portion of the decision below, the Veteran's left foot and TDIU claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran has a current cervical spine disorder that was incurred in or otherwise the result of his active service, or as secondary to a service-connected disability.

2.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran has a current lumbar spine disorder that was incurred in or otherwise the result of his active service, or as secondary to a service-connected disability.

3.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran has a current right hip disorder that was incurred in or otherwise the result of his active service, or as secondary to a service-connected disability.

4.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran has a current left hip disorder that was incurred in or otherwise the result of his active service, or as secondary to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a cervical spine disorder are not met, to include as secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for a grant of service connection for a lumbar spine disorder are not met, to include as secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  The criteria for a grant of service connection for a right hip disorder are not met, to include as secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

4.  The criteria for a grant of service connection for a left hip disorder are not met, to include as secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, the Board notes the Veteran has been provided with correspondence that informed him of the evidence needed to substantiate his service connection claims and the allocation of responsibilities between himself and VA in obtaining such evidence.  Further, his service treatment records are on file; it does not appear he has identified any pertinent evidence that has not been obtained or requested; and he was accorded a VA examination in March 2012 which, as detailed below, the Board finds is adequate for resolution of these claims.  Although the Veteran's accredited representative contended in an April 2014 statement that the examinations were stale for evaluation purposes no deficiency or prejudice is demonstrated regarding the opinion as to the etiology of the claimed disabilities.  The Veteran does not appear to identify any other inadequacy regarding the notification and assistance he has been provided regarding his service connection claims.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Shinseki v. Sanders, 129 S.Ct.1696 (2009).  The Board will therefore proceed to the merits of the appeal.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Service connection may also be established for certain chronic diseases such as arthritis that are present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Board acknowledges the evidence of record, to include the March 2012 VA examination, confirms the Veteran has current disabilities of the cervical spine, lumbar spine, and both hips.  For example, he has been diagnosed with lumbosacral disc disease and degenerative joint disease; cervical disc disease with central canal stenosis and degenerative disc disease; right hip degenerative joint disease; and left hip strain.  However, his service treatment records contain no entries showing a diagnosis of or treatment for the low back/lumbar spine, neck/cervical spine, or either hip.  Rather, his neck, spine, and lower extremities were clinically evaluated as normal on a July 1962 service examination.  His service treatment records reflect that he was initially placed on the temporary disability retired list due to his left foot disorder, and it was ultimately recommended he be permanently separated from service due to this disability.  Similarly, while his left foot disorder was noted on a September 1965 VA examination, there was no evidence showing disability of the low back/lumbar spine, neck/cervical spine, or either hip.  Moreover, the first competent medical evidence of the claimed disabilities appears to be years after the Veteran's separation from service.

Inasmuch as the claimed disabilities were first demonstrated years after his separation from service, the Veteran is not entitled to a grant of service connection pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a), for a chronic disease found to be present to a compensable degree within the first post-service year.  No other presumptive provisions appears applicable to this case.  Moreover, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service, can be probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

The Board further notes the Veteran has not contended that his current disabilities of the cervical spine, lumbar spine, right and/or left hip are directly related to service.  Rather, he has contended they are secondary to his service-connected left foot disorder and submitted supporting lay statements for this claim.  In pertinent part, statements dated in August 2011 and March 2012 from BR attest to having known the Veteran for 27 years, the nature of the current disabilities, and indicates she believes it is possible they are due to the left foot due to manner in which the Veteran has to walk as a result thereof.

The Board notes, however, that the effect one disability has upon another involves complex medical issues which generally require competent medical evidence to resolve.  Moreover, this finding is supported by Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), in which the Federal Circuit held in the context of a claimant contending secondary service connection that the claimant's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  If such a contention is not sufficient to warrant a medical examination, it is clear that it is not sufficient to warrant a grant of service connection.

Here, the record does not reflect the Veteran or the individuals who provided supporting lay statements, such as BR, have the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, their contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).  No competent medical evidence is otherwise of record which supports the Veteran's claim of secondary service connection.  Rather, the only competent medical opinion to explicitly address this matter is that of the March 2012 VA examination, which is against the claim.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Initially, the Board notes that VA examiners are presumed qualified to render competent medical opinion(s), and nothing in the record to include the Veteran's contentions challenges the qualifications of the March 2012 VA examiner.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Further, the VA examiner was familiar with the Veteran's medical history from review of the VA claims folder, and summarized relevant findings therein.  The examiner's opinion was not expressed in speculative or equivocal language; and specifically addressed whether the claimed cervical spine, lumbar spine, and hip disabilities were caused or aggravated by the service-connected left foot disorder.  The examiner supported this opinion with stated rationale which included the statement he could not "make causal relation or aggravation" of the left foot to the claimed disabilities, as well as reference to medical literature.  Moreover, no competent medical evidence is of record which explicitly refutes the opinion expressed by the VA examiner on this matter.  Consequently, the Board concludes the VA examination is adequate, persuasive, and entitled to significant probative value in the instant case.

In view of the foregoing, the Board concludes the preponderance of the competent medical and other evidence of record is against a finding the Veteran has a current cervical spine, lumbar spine, right hip, and/or left hip disorder that was incurred in or otherwise the result of his active service, or as secondary to a service-connected disability.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a lumbar spine disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for a left hip disorder is denied.


REMAND

In this case, the Board acknowledges the Veteran was accorded a VA examination in August 2011 which evaluated his service-connected left foot disorder.  However, the evidence of record, to include the April 2014 statement from his accredited representative, indicates this disability may have increased in severity since that examination.  When the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  Consequently, a remand is required to accord the Veteran a new examination of his service-connected left foot disorder.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

As the left foot disorder is the Veteran's only service-connected disability, the resolution of this claim may affect whether he is entitled to a TDIU.  Moreover, the Veteran asserts entitlement to a TDIU based solely on the impact of this disability.  See March 2012 VA examination report.  Thus, these issues are inextricably intertwined and the Board must defer adjudication of the TDIU claim until the development deemed necessary for the left foot claim has been completed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his left foot since September 2013.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his left foot symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected left foot disorder.  All orthopedic and neurological impairment must be identified.

It is imperative that the examiner comment on the functional limitations of the left foot caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Further, in accord with the requirements of 38 C.F.R. § 4.59, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint; or an explanation from the examiner that any such testing cannot or should not be conducted.  The examiner should also comment upon the effect the disability has upon the Veteran's employability, to include any work limitations caused by the left foot.

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the February 2014 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


